713 N.W.2d 769 (2006)
475 Mich. 857
Sharon Lee BLACK, Plaintiff-Appellee,
v.
Billy Gloe BLACK, Defendant-Appellant.
Docket No. 130429. COA No. 257650.
Supreme Court of Michigan.
May 19, 2006.
On order of the Court, the application for leave to appeal the December 20, 2005 *770 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered. Pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the portions of the Court of Appeals decision holding that the Manistee cabin was part of the marital estate and that plaintiff was not entitled to any portion of defendant's pension. The property division has now been reversed in its entirety. We REMAND this case to the Manistee Circuit Court for further proceedings, and DIRECT the trial court to address the issues remanded by the Court of Appeals and to also determine: (1) whether, in light of the antenuptial agreement, defendant intended to transfer his separate ownership interest in the Manistee cabin into the marital estate, and (2) whether defendant gifted plaintiff with an interest in his pension. In all other respects, the applications are DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.